Exhibit 24.1 POWER OF ATTORNEY I hereby appoint Thomas J. Folliard or Thomas W. Reedy my true and lawful attorney-in-fact to sign on my behalf, as an individual and in the capacity stated below, the Annual Report on Form 10-K of CarMax, Inc. for its fiscal year ended February 28, 2011, and any amendment which such attorney-in-fact may deem appropriate or necessary. Signature: /s/ Ronald E. Blaylock Print Name: Ronald E. Blaylock Title: Director Signature: /s/ Rakesh Gangwal Print Name: Rakesh Gangwal Title: Director Signature: /s/ Jeffrey E. Garten Print Name: Jeffrey E. Garten Title: Director Signature: /s/ ShiraGoodman Print Name: Shira Goodman Title: Director Signature: /s/ W. Robert Grafton Print Name: W. Robert Grafton Title: Director Signature: /s/ Edgar H. Grubb Print Name: Edgar H. Grubb Title: Director Signature /s/ Mitchell D. Steenrod Print Name: Mitchell D. Steenrod Title: Director Signature: /s/ Thomas G. Stemberg Print Name: Thomas G. Stemberg Title: Director Signature: /s/ Vivian M. Stephenson Print Name: Vivian M. Stephenson Title: Director Signature: /s/ Beth A. Stewart Print Name: Beth A. Stewart Title: Director Signature: /s/ William R. Tiefel Print Name: William R. Tiefel Title: Director
